Citation Nr: 1409141	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11.

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative changes of the cervical spine with possible myelopathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1975 to December 1978. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied an increased rating for service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11, and granted service connection for degenerative changes of the cervical spine with possible myelopathy.

In April 2012, the Board denied an evaluation in excess of 20 percent for service-connected residuals of a thoracic spine injury with anterior wedging, T8-T11, and granted an evaluation of 20 percent for service-connected degenerative changes of the cervical spine with possible myelopathy.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court issued an Order granting a Joint Motion for Remand by the parties, vacating the decision with respect the first two issues described in the issues section above, and remanding the matter to Board for further action.

In July 2013, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

As noted above, in July 2013, the Board previously remanded this case for further development to include obtaining VA treatment records relating to the service-connected thoracic spine and cervical spine disabilities from August 2010 to the present.  The record indicates that the RO obtained VA treatment records from the January 1972 to October 2010.  The record is unclear as to whether the Veteran received treatment for the service-connected thoracic spine and cervical spine disabilities after October 2010.  Therefore, pursuant to VA's duty to assist the Veteran with the development of the claims, the RO should obtain any outstanding VA treatment records related to the claimed disabilities since October 2010, if available.  38 C.F.R. § 3.159(c).  If the Veteran has not received any treatment for the service -connected thoracic spine and cervical spine, a finding as such should be made by the RO and associated with the claims file.

Total Disability Rating Based on Individual Unemployability (TDIU)

Entitlement to TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In a March 2013 statement, the Veteran indicated that his service-connected back disabilities more likely resulted in his scant work history since 1985.  Taking Rice into consideration, the Board is construing the March 2013 statement to be a new claim for TDIU.  However, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice in conjunction with a TDIU claim.  Moreover, a medical opinion may be necessary to determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Additionally, any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained.  Therefore, on remand, after providing appropriate notice to the Veteran, such records should be obtained and a medical opinion should be acquired, if it is determined to be necessary by the RO.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should undertake additional efforts to obtain any outstanding VA treatment records related to the service-connected thoracic spine and cervical spine disabilities from October 2010 to the present.  Efforts to obtain all these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e) if the records are unavailable.

2. The RO should contact the Veteran and request that he provide VA with any outstanding private treatment records relating to the service-connected thoracic spine and cervical spine disabilities, or provide the VA with the information and authorization necessary to obtain such records, including the name and address of the provider, as well as dates of treatment for the back disabilities.

3. Provide the Veteran with the appropriate VCAA notice relating to a claim for TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to TDIU.

4. Perform any additional development with respect to the claim for TDIU, to include obtaining a VA medical opinion, if it is deemed to be necessary by the AOJ. 

5. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


